DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Amthor et al. (USPAPN 2020/0202508) discloses:
computing one or more sets of spatial features based on one or more heat maps associated with a first microwell plate (see para [30], [59], [74], and [75], computing image features from a digital image of a multiwell plate);
generating a first feature based on the one or more sets of spatial features (see para [34], [35], [75], and [76], generating a status signal from the image features and additional parameters);
inputting the first feature into a trained classifier that, in response, generates a first label indicating that the first microwell plate is associated with a first executional artifact (see para [34], [44], [75], and [76], a learning system, such as a neural network, that correlates the status signal to a maintenance label).
Sammak et al. (USPAPN 2006/0039593) discloses a first feature vector (see fig 4 and corresponding texts, multiple features are aggregated in vector form to create an input for a learning system).
claims 11 and 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Soo Jin Park/Primary Examiner, Art Unit 2668